Citation Nr: 0310617	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  99-06 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased rating for multiple wounds of 
the right calf with scar and retained foreign body, Muscle 
Group XI, currently rated as 30 percent disabling.

2.  Entitlement to an increased rating for multiple wounds of 
the left thigh, Muscle Group XV, with retained foreign 
bodies, currently rated as 20 percent disabling.

3.  Entitlement to an increased rating for multiple wounds of 
the left hand with scar, Muscle Group IX, with retained 
foreign bodies, currently rated as 20 percent disabling.

4.  Entitlement to an increased rating for multiple wounds of 
the left arm and elbow, Muscle Groups V and VI, with retained 
foreign bodies, currently rated as 20 percent disabling.

5.  Entitlement to an increased rating for multiple wounds of 
the left leg and ankle with retained foreign bodies, 
currently rated as 10 percent disabling.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


INTRODUCTION

The veteran served on active duty from November 1964 to 
November 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision by 
the RO.  

In October 2002, the veteran, through his representative, 
alleged that there was clear and unmistakable error in a 
March 10, 1969 rating decision.  The veteran contends, among 
other things, that the RO misapplied the provisions of 
38 C.F.R. § 4.56(d) when rating the severity of his muscle 
injuries.  The RO has not yet addressed this issue; it is 
referred to the RO for appropriate action.


REMAND

During the course of the veteran's appeal, the criteria for 
evaluating ankylosis and limitation of motion of the hands 
were amended.  The new criteria have been in effect since 
August 26, 2002.  38 C.F.R. § 4.71a (2002); 67 Fed. 
Reg. 48,784-87 (July 26, 2002).  VA also revised the criteria 
for evaluating skin disabilities and the new criteria have 
been in effect since August 30, 2002.  38 C.F.R. § 4.118 
(2002); 67 Fed. Reg. 49,590-99 (July 31, 2002).  According to 
the United States Court of Appeals for Veterans Claims 
(Court), when a law or regulation changes after a claim has 
been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant should be applied unless Congress 
and/or the VA Secretary provide otherwise.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  Because Congress 
and/or the Secretary have not provided otherwise in this 
particular instance, the Board concludes that the veteran 
should be afforded the opportunity to have his claims 
reviewed under the most favorable version of the applicable 
rating criteria.  Given the change in rating criteria, the 
Board finds that further evidentiary development is required 
in order to obtain findings sufficient to apply the new 
criteria.  

It should also be pointed out that, in the case of Esteban v. 
Brown, 6 Vet. App. 259 (1994), the Court held that, in cases 
where the record reflects that the veteran has multiple 
problems due to service-connected disability, it is possible 
to have "separate and distinct manifestations" from the same 
injury, permitting separate disability ratings.  Esteban, at 
261.  The critical element is that none of the symptomatology 
for any of the conditions is duplicative or overlapping with 
the symptomatology of the other conditions.  Id.  Therefore, 
on remand, the RO's actions should include consideration of 
whether the veteran is entitled to a separate rating for any 
scarring associated with service-connected disabilities, 
apart from the currently assigned ratings.

Additionally, a remand is required to obtain missing VA 
medical records that should be associated with the claims 
files.  The record contains only the first two pages of the 
veteran's February 1999 VA peripheral nerves examination 
report.  As this VA examination report may be pertinent to 
determining the current severity of the veteran's service-
connected disabilities, an effort should be made to obtain 
the full report and associate it with the claims file.  Bell 
v. Derwinski, 2 Vet. App. 611 (1992).  Consequently, because 
of the need to ensure that all potentially relevant VA 
records are made part of the claims files, a remand is 
required.  Id.

The Board notes that, after the veteran filed his claim, the 
Board began taking action to develop cases here at the Board 
in lieu of remands to the RO.  38 C.F.R. § 19.9(a) (2002).  
Nevertheless, on May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit), in 
Disabled Am. Veterans v. Sec'y of Veterans Affairs, No. 02-
7304 (Fed. Cir. May 1, 2003) (DAV), held that 38 C.F.R. 
§ 19.9(a)(2) was invalid because, in conjunction with the 
amended rule codified at 38 C.F.R. § 20.1304, it allowed the 
Board to consider additional evidence without having to 
remand the case to the RO for initial consideration and 
without having to obtain the appellant's waiver of the right 
to initial consideration of the evidence by the RO.  The 
Federal Circuit also held that 38 C.F.R. § 19.9(a)(2)(ii) 
(requiring the Board "to provide the notice required by 
38 U.S.C. [§] 5103(a)" and "not less than 30 days to 
respond to the notice") was invalid because it was contrary 
to 38 U.S.C. § 5103(b), which provides a claimant one year to 
submit evidence.  Given the necessity to obtain new VA 
examinations and, in light of the recent decision in DAV, the 
Board must now remand the case to the RO for the evidentiary 
development.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must review the claims files 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA), is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107, 
and the duty-to-assist regulations, found 
at 66 Fed. Reg. 45,620-32 (Aug. 27, 
2001), are fully complied with and 
satisfied.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his 
claims.  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain and associate with the claims 
file any medical records identified by 
the veteran that have not been secured 
previously.  In any event, the RO should 
obtain the full report of the February 
1999 VA peripheral nerves examination.

3.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
veteran and his representative of this 
and ask them to provide a copy of the 
outstanding medical records.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should schedule the 
veteran for VA orthopedic and 
neurological examinations to determine 
the nature, extent, and severity of 
impairment caused by his service-
connected right calf, left hand, left 
arm, left elbow, left leg, left thigh, 
left knee, and left ankle disabilities.  
A complete history must be recorded as 
well as all pertinent medical complaints, 
symptoms and clinical findings.  The 
examiner(s) must comment on the 
functional limitation, if any, caused by 
these conditions. With respect to each 
disability, the examiner(s) must identify 
each specific Muscle Group(s) involved, 
and should specifically identify what 
functional abilities are affected.  The 
examiner(s) should note the etiology of 
any neurological manifestations, as well 
as the degree of injury involved and any 
functional impairment that results.  The 
examiner(s) should comment as to whether 
the disability associated with each of 
the affected Muscle Groups would be 
considered slight, moderate, moderately 
severe, or severe.  38 C.F.R. § 4.56 
(2002).  In this regard, he/she should 
comment concerning the presence or 
absence of the cardinal signs and 
symptoms of muscle disability, including 
loss of power, weakness, lowered 
threshold of fatigue, fatigue pain, 
impairment of coordination, and 
uncertainty of movement.  All indicated 
studies, including X-rays and range of 
motion studies in degrees, should be 
performed for all joints involved.  With 
respect to the left hand, each affected 
finger should be described in detail, 
including any ankylosis, favorable or 
unfavorable, as contemplated by both old 
and new rating criteria.  If the 
examiner(s) find it necessary, specialist 
consultations should be scheduled.  Any 
neurological impairment should be 
described, including the nerve(s) 
affected, and whether the noted 
impairment is best equated with (1) mild 
incomplete, (2) moderate incomplete, (3) 
severe incomplete, or (4) complete 
paralysis of the affected nerve(s).  The 
claims files, along with all additional 
evidence obtained pursuant to the 
requests above, should be made available 
to the examiner(s) for review.  

5.  After the development requested above 
has been completed to the extent 
possible, the RO should schedule the 
veteran for a VA skin examination.  All 
indicated tests and studies should be 
conducted including, but not limited to, 
photographs of all affected areas; such 
photographs should be associated with the 
claims file.  The claims folders, a copy 
of this remand, the former and revised 
rating criteria for 38 C.F.R. § 4.118, 
along with any additional evidence 
obtained pursuant to the requests above, 
should be made available to the examiner 
for review.  Clinical findings should be 
elicited so that both the old and new 
rating criteria may be applied.  See 
38 C.F.R. § 4.118 (2002); 67 Fed. Reg. 
49,596-99 (July 31, 2002) (to be codified 
at 38 C.F.R. § 4.118).  The examiner 
should determine the extent and 
manifestations of the veteran's scars 
from wounds of the right calf, left 
thigh, left hand, left arm, left elbow, 
left leg, left knee, and left ankle.  The 
examiner should specifically note whether 
any scar is superficial, unstable, poorly 
nourished, with repeated ulceration, or 
painful on objective demonstration.  The 
examiner should also describe the 
location of each scar, and respond to 
each of the following questions with 
respect to each scar:

(A)  Is the scar superficial 
(i.e. not associated with 
underlying soft tissue damage) 
or deep (i.e. associated with 
underlying soft tissue damage)? 
		
(B)  Does the scar cause 
limited motion? (C)  What is 
the area, in square inches or 
square centimeters, covered by 
the scar? (D)  Is the scar 
unstable (i.e. productive of 
frequent loss of covering of 
skin over the scar)? 		
			
(E)  Is the scar painful on 
examination? (F)  Is the scar 
otherwise productive of 
limitation of function of the 
affected part?  If so, identify 
the limitation of function 
caused by the scar. 

6.  The RO should ensure that each 
examination report complies with this 
remand, especially with respect to the 
instructions to provide medical findings 
relative to pertinent rating criteria.  
If any report is insufficient, it should 
be returned to the examiner for necessary 
corrective action, as appropriate.

7.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  The RO should then undertake 
any other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA and VA's 
implementing regulations.  

8.  Then, the RO should re-adjudicate the 
claims under 38 C.F.R. §§ 4.71a and 4.118 
as it was at the time the veteran filed 
his claims, and as amended during the 
pendency of his appeal.  See Karnas, 
supra.  Where appropriate, the RO should 
apply both the old and new criteria for 
rating ankylosis and limitation of motion 
of the hands, as well as skin 
disabilities, with application of those 
criteria that are more favorable to the 
veteran.  Such adjudication should 
include consideration whether a separate 
rating is warranted for any scarring, 
and, if so, the RO should evaluate any 
scarring under 38 C.F.R. § 4.118 at the 
time that the veteran filed his claims, 
and as amended during the pendency of his 
appeal.  See 38 C.F.R. § 4.118 (2002); 67 
Fed. Reg. 49,596-99 (July 31, 2002) (to 
be codified at 38 C.F.R. § 4.118)).  If 
any benefit sought is denied, a SSOC 
should be issued.  The SSOC should 
contain, among other things, a summary of 
the evidence received since the last SSOC 
was issued in July 2002.  38 C.F.R. § 
19.31 (2002).  If the veteran does not 
appear for any examination, without good 
cause, the SSOC should include reference 
to the provisions of 38 C.F.R. § 3.655 
(2002).  

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, and the period has 
expired for submitting additional information and evidence as 
set forth in 38 U.S.C.A. § 5103(b), the claims file should be 
returned to this Board for further appellate review.  No 
action is required of the veteran until he receives further 
notice.  The purpose of this remand is to comply with 
governing adjudicative procedures.  The veteran has the right 
to submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

